[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                 U.S.
                         ________________________ ELEVENTH CIRCUIT
                                                              JULY 13, 2011
                                No. 10-15287                   JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                  D.C. Docket No. 8:10-cr-00257-RAL-MAP-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

BRIAN C. CONYERS,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 13, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Mary Mills, appointed counsel for Brian Conyers in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Conyers’s convictions and

sentences are AFFIRMED.




                                         2